Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                      Response to Amendment
The terminal disclaimer filed on 4/7/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of (U.S. Patent No. 10,503,974) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Based on applicant’s amendment, filed on 2/26/2021, see page 2 through 13 of the remarks, also telephone interview on April 5, 2021, with respect to cancellation of claims 1-18, 20, 22, and amended claims 19, 21, 28, 30 and 31, have been fully considered and are persuasive, upon further consideration the double patenting; 35 U.S.C. 112, six rejections and rejection of 103(a) for claims 19, 21 and 23-31, are hereby withdrawn.    
             The claims 19, 21 and 23-31 now renumbered as 1-11 are allowed.  


                                                 EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Mingji Jin, Reg No. 69, 6020), on April 5, 2021, without traverse.

The amended claims 19, 21, 28, 30 and 31 as follows: 
          Cancel claims 1-18, 20 and 22.

           Claims 1-18. (Cancel)
           Claim 19. (Currently Amended) An iris capture apparatus comprising:
           a processor configured to:
           activate a light source;
           	acquire, after the light source has been activated, a first image, the first image depicting an iris of a user, by rotating a  rotatable movable mirror, using a motor, of the iris capture apparatus in a first direction, wherein the light source is activated while the  rotatable movable mirror is rotated; 
           determine whether the iris is depicted in the first image;
           rotate the  rotatable movable mirror again, using the motor, in response to the iris not being depicted in the first image, to acquire a second image; and 
           recognize the user based on an acquired image of the iris,
           wherein the processor is configured to capture a third image, the third image depicting iris of the user, from the second image,
           wherein the rotatable movable mirror of the iris capture apparatus is rotatable about a first axis, and
           wherein the processor is configured to rotate the rotatable movable mirror of the iris capture apparatus about the first axis for a predetermined number of times.
           Claim 20. (Cancelled) 
           Claim 21. (Currently Amended) 	The iris capture apparatus according to claim 19,
           wherein the third image has a higher resolution than the second image.
           Claim 22. (Cancelled)
           Claim 28. (Currently Amended) The iris capture apparatus according to claim 19, further comprising a light source that irradiates the user with a light,
           	wherein the light source is arranged such that the region is irradiated with the  rotatable movable mirror of the iris capture apparatus.
           Claim 30. (Currently Amended) A method of iris capturing comprising:
           activating a light source;
           	acquiring a first image after activating the light source, the first image depicting an iris of a user, by rotating a  rotatable movable mirror, using a motor, of the iris capture apparatus in a first direction, wherein the light source is activated while the  rotatable movable mirror is rotated;
           determining whether the iris is depicted in the first image;
           rotating the  rotatable movable mirror again, using the motor, in response to the iris not being depicted in the first image, to acquire a second image; and
           recognizing the user based on an acquired image of the iris,
           wherein the method further comprises capturing a third image, the third image depicting iris of the user, from the second image,
           wherein the rotatable movable mirror of the iris capture apparatus is rotatable about a first axis, and
wherein the method further comprises rotating the rotatable movable mirror of the iris capture apparatus about the first axis for a predetermined number of times.
           Claim 31. (Currently Amended) A non-transitory computer readable medium having stored therein a program for performing a method of iris capturing comprising:
           activating a light source;
           	acquiring a first image after activating the light source, the first image depicting an iris of a user, by rotating a  rotatable movable mirror, using a motor, of the iris capture apparatus in a first direction, wherein the light source is activated while the  rotatable movable mirror is rotated; 
           determining whether the iris is depicted in the first image;
           rotating the  rotatable movable mirror again, using the motor, in response to the iris not being depicted in the first image, to acquire a second image; and
           recognizing the user based on an acquired image of the iris,
           wherein the method further comprises capturing a third image, the third image depicting iris of the user, from the second image,
           wherein the rotatable movable mirror of the iris capture apparatus is rotatable about a first axis, and
           wherein the method further comprises rotating the rotatable movable mirror of the iris capture apparatus about the first axis for a predetermined number of times.

                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to an apparatus, a method, and a storage medium that capture an image of a human's iris.

            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Stoker and Wakiyama) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
April 5, 2021